Citation Nr: 9923232	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of an amputation of the distal phalanx of the right 
thumb, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to February 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in May 1998.  A statement of the case was mailed to 
the veteran in July 1998.  The veteran's substantive appeal 
was received in August 1998.  


FINDINGS OF FACT

The veteran's service connected residuals of an amputation of 
the distal phalanx of the right (major) thumb is manifested 
by complaints of pain and swelling and does not involve 
either amputation at the metacarpophalangeal joint or through 
the distal proximal phalanx or metacarpal resection.  

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of amputation of the distal phalanx of the 
right thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71(a), Part 4, Diagnostic 
Codes 5152, 5224 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim. 38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Board finds that the 
veteran's claim is well-grounded.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Historically, the Board notes that in a March 1972 rating 
decision, the veteran was originally granted service 
connection for residuals, scar, amputation distal phalanx 
right thumb, evaluated as 20 percent disabling.  In October 
1996, the veteran submitted a claim for an increased rating, 
stating that he suffered from functional loss due to pain and 
weakness of his right hand.  In an April 1997 rating 
decision, the RO confirmed and continued the prior rating of 
20 percent.  

In a December 1996 examination report, the veteran reported 
ongoing pain and stiffness in the right thumb.  He reported 
problems holding objects such as a hammer and twisting a 
screwdriver.  He indicated it affected his ability to work as 
a ironman.  On examination, the examiner noted an amputation 
of the portion of the distal phalanx of the right thumb and 
that the end was somewhat bulbous and callused.  Sensory 
examination showed decreased sensation over the dorsal and 
palmar aspects of the thumb to the metacarpal joint.  
Otherwise, sensation was normal.  The examiner noted that the 
veteran's carpal phalangeal joint of the thumb lacked 
approximately 20 degrees of full extension.  The examiner 
also noted that the distal phalanx of the veteran's thumb had 
minimal motion present.  Finally, the examiner noted that the 
veteran's extension of the thumb was limited from neutral to 
approximately 45 degrees and opposition of the thumb was also 
limited.  The examiner indicated that the veteran could touch 
the thumb to the tip all fingers but the little finger.  An 
x-ray of the right hand showed an amputation of the right 
thumb at the level of the base of the distal phalanx.  The 
bony margins of the amputation are well corticated and the 
examination was otherwise unremarkable.  The impression was 
status post amputation of portion of distal phalanx of the 
right thumb and status post collateral ligament injury to the 
thumb with two repairs with ongoing pain, weakness, swelling, 
decreased range of motion.  

VA outpatient treatment records dated from November 1996 to 
May 1998, show that November 1996, the veteran reported 
difficulty holding objects with the right hand for two to 
three years and that it was getting progressively worse.  He 
reported pain and weakness from overuse and occasional 
swelling.  He was referred for evaluation.  In January 1997, 
the examiner noted that the veteran was currently laid off as 
an iron worker.  Examination of the right wrist revealed a 
dorsal ganglion at the "snuff box" with tenderness along 
the 2-3 dorsal compartment.  The assessment was dorsal right 
wrist ganglion cyst with probable intersection syndrome.  In 
February 1997, the veteran was seen and limited right thumb 
extension and opposition was noted.  The examiner noted that 
he had right wrist ganglion cyst injection one month prior 
with relief of symptoms and swelling.  On examination the 
right thumb lacked 20 degrees to full extension.  The 
assessment was status post right wrist ganglion cyst 
injection, improved.  In March 1997, weak thumb apposition 
was noted with decreased size of dorsal radial ganglion.  No 
intersection syndrome was found.  The assessment was 
resolving right wrist ganglion.

The veteran was afforded a subsequent VA examination in 
October 1998.  At that time, the veteran reported numbness 
and pain of his right thumb.  The examiner noted that the 
veteran's range of motion of the right thumb was decreased.  
Specifically, the flexion of the metacarpophalangeal joint 
was about 30 degrees.  The abduction of the right thumb was 
about 70 degrees.  Touch sensation of the right thumb was 
also decreased compared to the left side.  The examiner 
concluded that the veteran felt pain and numbness of the 
thumb on use and had muscle weakness and limitation of the 
range of motion of the right thumb.  In a December 1998 
addendum to the examination, it was indicated that any 
weakness, fatigue or uncoordination was noted in the 
examination report.  Decreased range of motion with flare-ups 
cannot be quantified further without examining the veteran at 
that time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45.  Under 38 
C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

After a full review of the record, including the contentions 
of the veteran, the Board concludes that a rating in excess 
of 20 percent for residuals of amputation of the distal 
phalanx of the right thumb is not warranted.  The Board has 
considered all relevant diagnostic codes in the VA's Schedule 
for Rating Disabilities.  The veteran's service connected 
disability of the right thumb is rated under Diagnostic Code 
5152. Under Diagnostic Code 5152-amputation of the thumb, a 
20 percent rating is warranted when the amputation occurred 
at the distal joint or through distal phalanx of the major or 
minor hand.  In addition, a 20 percent rating is also 
warranted where the amputation occurred at the 
metacarpophalangeal joint or through proximal phalanx of the 
minor hand only.  A 30 percent rating is warranted where the 
amputation occurred at the metacarpophalangeal joint or 
through proximal phalanx of the major hand.  In addition, a 
30 percent rating is warranted where amputation of the thumb 
included a metacarpal resection of the minor hand only.  A 40 
percent rating is assigned where the amputation of the thumb 
included a metacarpal resection on the major hand. 38 C.F.R. 
Part 4, Code 5152 (1998).

Diagnostic Code 5224 governs the rating criteria for 
limitation of motion of the thumb.  Under Diagnostic Code 
5224, a 10 percent rating is assigned where the veteran 
experiences favorable ankylosis of the major or minor thumb.  
The maximum allowable 20 percent schedular rating is 
warranted for unfavorable ankylosis of the major or minor 
thumb.

In this case, the medical evidence shows that the veteran 
experiences pain, numbness and limitation of motion of his 
right (major) thumb.  However, the medical evidence also 
shows that the amputation of the distal phalanx of the right 
thumb did not involve a resection of the metacarpal.  
Moreover, the veteran's thumb was not amputated at the 
metacarpophalangeal joint or through proximal phalanx.  As 
such, the veteran is not entitled to a rating higher than 20 
percent for residuals of amputation of the distal phalanx of 
the right (major) thumb.

The Board also finds that a higher evaluation is not 
warranted for functional impairment due to pain.  In light of 
the medical evidence discussed above, specifically the range 
of motion testing, the currently assigned 20 percent rating 
adequately contemplates the degree of functional impairment 
resulting from the service-connected right thumb disability.  
Moreover, the Board notes that a 20 percent evaluation is the 
highest rating available for ankylosis or limitation of 
motion of the thumb.  38 C.F.R. § 4.71(a), Part 4, Diagnostic 
Code 5224 (1998).  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Accordingly, it is the Board's judgment that a 
rating in excess of 20 percent for the amputation of the 
distal phalanx of the right (major) thumb is not warranted.

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 20 percent for residuals of 
amputation of the distal phalanx of the right (major) thumb 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71(a), Part 4, Diagnostic Codes 5152, 5224 
(1998).  

The preponderance of the evidence is against the claim for an 
increased rating for residuals of amputation of the distal 
phalanx of the right (major) thumb.  Thus, the 

benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal is denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

